Citation Nr: 1703296	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In April 2014, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In December 2015, the Board remanded the Veteran's claim for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2015, the Board remanded the Veteran's claim on appeal to, among other things, obtain his vocational rehabilitation folder and any records from Unum Life Insurance Company of America concerning his short term disability.

With regard to the vocational rehabilitation folder, in a February 2016 email, the Appeals Management Center (AMC) requested the Veteran's vocational rehabilitation folder.  Crucially, the Veteran's vocational rehabilitation folder has not been associated with the claims file.  Moreover, there is no indication in the claims file whether the vocational rehabilitation folder was located.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Additionally, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  In this case, the requested vocational rehabilitation folder, a federal record, has not been obtained and the RO failed to issue a formal determination as to whether it exists or document its efforts to obtain the records.  Accordingly, a remand is necessary to satisfy VA's duty to assist.

As to the Unum Life Insurance Company of America records, in March 2016, the Veteran completed and submitted a VA Form 4142a (Authorization and Consent to Release Information) to enable the AOJ to obtain records from Unum Life Insurance Company of America.

Later that month in March, in a VA medical records request reject notice, a PMR contractor indicated that the request for the Unum Life Insurance Company of America records did not meet the "PMR program guidelines" and that the request for the Veteran's records must be submitted by the traditional process.  Subsequently there was no further action taken by the AOJ concerning these records, to include notifying the Veteran.  Therefore, upon remand, Unum Life Insurance Company of America records should be obtained.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's vocational rehabilitation folder, including all counseling records.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Contact Unum Life Insurance Company of America and obtain any records concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  All such available documents should be associated with the claims file.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



